Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. Claims 6-8 were objected as allowable. Applicant in arguments has stated that the limiations of claim 6 are in the independent claims. The Examiner respectfully disagrees as all of the subject matter from claim 6 was not in claim 1, as claim 6 dependent on claim 5. Therefore not all of the allowable subject matter was included. This might have been an oversight by the applicant. 


Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feris (US 2017/0154212).
As per claims 1, and 13-15, Feris teaches, an object tracking apparatus, method and a non-transitory storage device for a sequence of images (Feris, ¶ [0014] “FIG. 2 illustrates a track 200 of a plurality of video frames 210a, 210b, 210c, according to an exemplary aspect of the present invention;”  as can be seen object tracking is happening in 210, see also object tracker 110 in fig.1 ), wherein a plurality of tracks have been obtained for the sequence of images (Feris, fig.2 showing sequence of image, in sequence next to each other ), and each of the plurality of tracks is obtained by detecting an object in several images included in the sequence of images (Feris, ¶[009] “plurality of image pairs, to predict whether an image pair depicts the same or different object and a pose difference for the image pair.” Image pairs represents sequence of image, as well as in fig.2 seen a sequence or images), the apparatus comprising: a matching track pair determining unit configured to determine a matching track pair from the plurality of tracks (Feris, ¶[007] “a neural network trainer which trains a neural network based on the labeled plurality of image pairs, to predict whether an image pair depicts the same or different object and a pose difference for the image pair.” The images then get paired up), wherein the matching track pair comprise a previous track and a subsequent track which correspond to the same object and are discontinuous (Feris, fig.2 210a represents previous track, and middle represents the current track and the 210c represents subsequent track and they can be paired with one another); and a combining unit configured to combine the previous track and the subsequent track included in the matching track pair (Feris, ¶[0036] “and labels the plurality of image pairs with the estimated pose and as depicting the same or different object, and a neural network trainer 140 which trains a neural network based on the labeled plurality of image pairs,” and fig.2 shows the making of the pair, and showing image pair generator 130 in fig.1). 

As per claim 2, Feris teaches, the apparatus according to claim 1, wherein the matching track pair determining unit comprises: a selecting unit configured to select at least one track pair from the plurality of tracks (Feris, fig.1 140 would select the pairs), wherein each of the at least one track pair comprises a previous track and a subsequent track which are discontinuous and have an interval less than a predefined threshold there between, and wherein the matching track pair are determined from the at least one track pair (Feris, fig.1 120 pose estimator would represent a threshold between matching track pair from at least one track pair). 

As per claim 3, Feris teaches, the apparatus according to claim 1, wherein the matching track pair determining unit comprises: similarity determining unit configured to determine object similarity between a previous track and a subsequent track to determine whether the previous track and the subsequent track match with each other (Feris, fig.1 image pair generator represents similarity determining unit, see also ¶[0036] ). 

As per claim 4, Feris teaches, the apparatus according to claim 3, wherein the similarity determining unit can be configured to determine object similarity between an object region from a previous track and a corresponding object region from a subsequent track to determine whether the previous track and the subsequent track match with each other (Feris, ¶[0037] The object tracker 110 tracks an object on a subject in a plurality of video frames. In particular, the object tracker 110 may receive a video frame (e.g., a single video frame) in which the object has been detected (e.g., a video frame including a "bounding box" formed around the object (e.g., clothing region) being tracked), and output a sequence of corresponding image regions in subsequent frames of a plurality of video frames. 
 ). 
As per claim 5, Feris teaches, the apparatus according to claim 4, wherein the object similarity comprises at least one of appearance similarity and motion similarity for an object (Feris, fig.3 plurality of video frames in step 320 this means there must be motion for an object), and wherein, the appearance similarity is measured by one of color histogram distance (Feris, ¶[0027] “classify clothing based on a determined color composition, texture composition, collar configuration, and sleeve configuration.” color histogram distance is being represented by a determined color composition), texture distance between an object region from the previous track on an end image and an object region from the subsequent track on a corresponding end image  (Feris, ¶[0027] “texture composition…”  of the pairs represents texture distance between an object region from the previous track on an end image and an object region from the subsequent track on a corresponding end image, as seen the 3 images in fig.2 ), and wherein the motion similarity is measured based on overlap ratio between an object region from the previous track and an object region from the subsequent track on at least one specific image (Feris, ¶[0056] “an image pair generator 430 which extracts a plurality of image pairs from the track of the plurality of video frames, and labels the plurality of image pairs with the estimated pose and as depicting the same or different object (e.g., generates same/not same image pairs), and a neural network trainer 440 which trains a neural network based on the labeled plurality of image pairs, to predict whether an image pair depicts the same or different object and a pose difference for the image pair.” The motion is measured since they are video frames as seen in fig.4 video frames coming in.   ). 
As per claims 9-10, Feris teaches, the apparatus according to claim 1, wherein the combining unit comprises: interpolating unit configured to interpolate at least object regions on missing images between the previous track and the subsequent track based on at least one of the previous track and the subsequent track to obtain object tracking information, to combine the previous track and the subsequent track  (Feris, ¶[0056] “a pose estimator 420 which estimates a pose (e.g., body pose) of the subject in a track of the plurality of video frames, an image pair generator 430 which extracts a plurality of image pairs from the track of the plurality of video frames” pose estimator represents interpolating unit   ).  
As per claim 11, Feris teaches, the apparatus according to claim 9, wherein the combining unit comprises: interpolating unit configured to interpolate at least object regions on missing images between the previous track and the subsequent track based on one image of at least one interval images between the previous and subsequent track as well as the previous and subsequent, so as to combine the previous track and the subsequent track, wherein the one image is an image on which the overlap ratio between object regions of the previous track and the subsequent track is largest (Feris, ¶[0056] “an image pair generator 430 which extracts a plurality of image pairs from the track of the plurality of video frames, and labels the plurality of image pairs with the estimated pose and as depicting the same or different object (e.g., generates same/not same image pairs), and a neural network trainer 440 which trains a neural network based on the labeled plurality of image pairs, to predict whether an image pair depicts the same or different object and a pose difference for the image pair.” The motion is measured since they are video frames as seen in fig.4 video frames coming in. Also an image on which the overlap ratio between object regions of the previous track and the subsequent track is largest is being taken to be able to estimate the pose in fig.4 420   ).  

As per claim 12, Feris teaches, the apparatus according to claim 1, wherein a previous track and a subsequent track in a track pair are discontinuous (Feris, fig.2 210a represents previous track, and middle represents the current track and the 210c represents subsequent track and they can be paired with one another, and since there are 3 frames the one to the left is discontinuous to the one on the far right), and a last frame of the previous track has not been associated with object detection results on a predetermined number of images and the subsequent track is generated from one image included in the predetermined number of images (Feris, fig.3 330 “same or different object” represents  a last frame of the previous track has not been associated with object detection results on a predetermined number of images and the subsequent track is generated from one image included in the predetermined number of images as the last frame may have different objects, and as seen in fig.2 a predetermined number of images  ). 

Allowable Subject Matter
Claims 5, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/